Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “[t]his is” on line 1 and “described herein” on line 4 can be easily implied and therefore should be deleted.  Recitations such as “a vertical axis” on lines 2-3 are confusing since it is unclear how both doors can be hingedly opened about the same vertical axis.  Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claims 1 and 5 are objected to because they fail to end with a period.  Claim 8 is objected to because it is a substantial duplicate of claim 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “a trailer” on line 2 of claim 1 render the claims indefinite because it is unclear how a door system can comprise a trailer when it appears that the trailer includes the door system.  Recitations such as “provides” on line 3 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  How does a trailer “provide” a rear end?  Is the applicant setting forth that the trailer has a rear end?  Recitations such as “barn-door” on lines 9 and 18 of claim 1 and lines 9, 18 and 25 of claim 5 render the claims indefinite because it is unclear what comprises a “barn-door” hinge.  How does a “barn-door” hinge differ from a hinge?  Also see “ramp-door hinges” on lines 12 and 21 of claim 1 and lines 12, 20 and 28 of claim 5.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraley et al. (US 2012/0061987) in view of Pope et al. (US 8870295).  Fraley et al. discloses a trailer door system, which is comprised of: 
a. a trailer 10; 
wherein the trailer provides a rear end (not numbered, but shown in figure 2); wherein the rear end of the trailer provides a frame (not numbered, but shown in figure 2); 
a door 12; wherein the door provides a first side (not numbered, but shown in figure 4), a second side (not numbered, but shown in figure 4), a top side (not numbered, but shown in figure 4), and a bottom side (not numbered, but shown in figure 4); wherein a plurality of barn-door hinges 14a, 14b, 15a attaches the first side of the door to the frame of the trailer; wherein a plurality of ramp-door hinges 16a, 16b attaches the bottom side of the first door to the frame of the trailer; 
d. a plurality of quick-release hinge pins 17a, 18a; wherein each of the plurality quick-release hinge pins are provided within each of the plurality of barn-door hinges; wherein each of the plurality quick-release hinge pins are provided within each of the plurality of ramp-door hinges.
Fraley et al. is silent concerning a second door.
However, Pope et al. discloses a trailer door system comprising two gates 52, 54 (claim 1);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Fraley et al. with two gates, as taught by Pope et al. to enable a user to load more materials into the trailer while keeping the material already in the trailer secure.

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraley et al. in view of Pope et al. as applied to claims 1, 4, 5 and 8 above, and further in view of Morrell (US 9340139).  Morell discloses a plurality of quick-release hinge pin holders 72 as set forth on lines 23-24 of column 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Fraley et al., as modified above, with a plurality of hinge pin holders, as taught by Morrell, to enable a user to store the hinge pins when they are not in use.

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraley et al. in view of Pope et al. as applied to claims 1, 4, 5 and 8 above, and further in view of Harper et al. (US 6834903).  Harper et al. discloses a trailer having a first door (not numbered, but shown in figure 1) and a second door (not numbered, but .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Fraley et al., as modified above, with ramp extensions, as taught by Harper et al., to increase the ease with which vehicles can be loaded and unloaded from the trailer.

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634